Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Election/Restriction filed 05.18.2022. 
Election/Restrictions

3.	Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 05.18.2022.

4.	Applicant’s election without traverse of Group 1 (which corresponds to claims 1-8) in the reply filed 05.18.2022 is acknowledged. Applicant cancelled claims 9-14, and added claims 21-32. Therefore, claims 1-8 and 21-32 remain pending in this application. 
	

Election/Restrictions

5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

a.	Group 1: Claims 1-8, drawn to a point-of-sale system comprising: a base stand having one or more functions configured to be enabled and disabled, wherein the base stand comprises a receiving interface that includes first electrical contacts; and a computing device configured to enable the one or more functions of the base stand when the computing device is docked into the base stand, wherein the computing device comprises: a user interface; a docking interface comprising second electrical contacts, wherein the docking interface is configured to removably dock the computing device to the receiving interface of the base stand such that the first electrical contacts of the computing device are in contact with the second electrical contacts of the base stand; a card reader configured to receive and read a card when inserted into the card reader; and a scanner configured to scan machine-readable codes: classified in G06Q 20/206.

b.	Group 2: Claims 21-29, drawn to a method of using a point-of-sale system comprising: a user interface configured to receive a user input for enabling or disabling one or more functions of the base stand, the one or more functions including a Near-Field Communication (NFC) payment acceptance function, a printing function, or a battery charging function: classified in G06Q 20/204. 

c.	Group 3: Claims 30-32, drawn to a point-of-sale system, which communicate with a user device of a user during a user check-in process at a physical location corresponding to the computing device; obtain user information based on a communication with the user device; transmit, in response to a detection that the computing device is undocked from the base stand, the user information to the computing device to cause the user to be checked in; and cause the user information to be automatically populated in a user interface of the computing device: classified in G06Q 20/3226.
Sub-combinations Usable Together

6.	Inventions 1, 2 and 3 are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination 1 has separate utility such as “an interface that includes electrical contacts.”  Alternatively, Sub-combination 2 has a separate utility such as “a user interface configured to receive a user input for enabling or disabling one or more functions.” On the other hand, Sub-combination 3 has a separate utility such as “communicate with a user device of a user during a user check-in process at a physical location.” See MPEP § 806.05(d).  

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification 


the inventions have acquired a separate status in the art due to their recognized divergent subject matter 


the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


8.	Applicant is advised that the reply to this requirement to be complete must include:

an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and,

(ii) identification of the claims encompassing the elected invention. 

9.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

10.	Should applicant traverse claiming the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

11.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         



















/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687